Mr. Justice McBride delivered the opinion of the court. 2. Saxes, § 218*—when agent is not innocent purchaser for value. An agent who procures a contract for the exchange of his principal's land for certain chattels which is subject to said principal’s approval, and who assumes to purchase said chattels prior to approval of the contract by his principal, is not an innocent purchaser for value, so as to prevent the owner of said chattels from repudiating the contract before its approval by the agent’s principal, and no obligation rests upon such owner as to purchase money notes given by such agent on such purchase. 3. Vendor and purchaser, § 40*—when knowledge of vendor’s agent as to falsity if representations as to character of land is immaterial. Where representations made by an agent in selling land as to the character of the land were false and were relied upon by the purchaser of the land, it is immaterial to such purchaser’s right of redress whether the agent knew of such falsity.